DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seeley (US 2014/0316502) in view of Lentz et al (US 4,769,522) and Westbroek et al (US 6,060,682).
Seeley shows the method claimed including positioning an entire end portion of a lead filar (280) to overlap a lead end connection element (225) wherein an end portion of the lead filar forms a weld joint in an overlapped area with the lead end connection element (para 0078). But, Seeley does not explicitly show that the entire end portion of the lead filar being melted and allow the end portion of the lead filar to move towards the end connection element. 
Lentz shows welding of two connecting elements including positioning one end of the element to overlap and extend past an entire end of the other connecting element wherein an entire end portion of the element is melted and allow the end portion to move toward the other entire end of connecting member as a roller provides a pressure onto the melted end portion of the element to move toward the other member. Also see Figures 8-10. 
Westbroek also shows welding of two connecting elements whose ends are positioned to overlap each other wherein one end portion of a connecting element (12) is overlapped over an end of the other connecting element (14) forming an interference there between, and Westbroek further shows melting one end portion (38) of the element which then is moved toward the end of the other element to form a weld joint in the overlapped area. Also see Figures 3 and 4. Westbroek further shows it is known for one element that is deformed elastically as the element is formed of a resilient material (see figure 9; column 9, lines 23-32). 
In view of Lentz and Westbroek, it would have been obvious to one of ordinary skill in the art to adapt Seeley with the end portions of the lead filar that are heated to form a molten state wherein the end portion of the lead filar, which is made of metal, can be elastically deformed or deflected from the lead end connecting element, as the filar is moved towards the end connection element forming an improved coalesced weld joint.     
	With respect to claims 2, 3, 4, 9, 12, 13, 16 and 17, Westbroek further teaches that positioning of the connecting elements can include an elastically or resiliently deformed end having a deflected angle of about less than 45 degree as illustrated in Figure 9, and Lentz also shows an angle between the two deformable connection elements which can be between 10-170 degree (column 6, lines 33-38) wherein a surface energy or welding energy heats and melts the end portion of the member, and it would also allow the lead filar of Seeley to form a molten state that defines and retains a shape of the weld joint wherein the overlapping area creates a loaded state which is weld joined to form a unloaded state. 
	With respect to claims 7, 15 and 19, Seeley shows the end portion of the lead filar that is extended or contacted over the lead end connection element in a distance, and while Seeley does not explicitly how the distance in the claimed range, it would have been obvious to adapt Seeley having the claimed distance or any suitable range so that the lead filar and the lead end connection element ca be effectively weld join as a matter of routine experimentation.
	With respect to claims 10 and 11, Seeley shows a plurality of lead end connection elements with a corresponding number of lead filars that are shown simultaneously contacted or arranged wherein the number of elements can be any other suitable number including more than 8. Also see para [0115].
Claims 6, 8, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seeley in view of Lentz and Westbroek as applied to claims 1-5, 7, 9-13, 15-17 and 19 above, and further in view of Li et al (US 2012/0271385). 
Seeley in view of Westbroek shows the method claimed except for the lead filar having a diameter of less than 250 micrometers. 
Li shows it is known to provide a lead filar having a diameter of about .001 in to .002 inch which is equivalent to about 25 to 50 micrometers which is less than 250 micrometers. Li also shows the lead filar is formed of Ti-Mo alloy.
In view of Li, it would have been obvious to one of ordinary skill in the art to adapt Seeley, as modified by Lentz and Westbroek, with the lead filar having the claimed diameter and is formed of the TiMo material since such lead filar is well known in the art in the making of the medical device.
Response to Arguments
Applicant's arguments filed 7/13/21 have been fully considered but they are not persuasive. 
Applicant argues Lentz shows melting local portions of an longitudinal ends and not its entire longitudinal ends as the observe faces of the longitudinal ends of Lentz are continued to have a predominantly solid structure, and that Lentz further appears to teach against melting the entirety of the longitudinal end. 
This argument is not deemed persuasive. It is noted that the claim calls for melting the “entire end portion” that overlaps a connection element, and such entire end portion that overlaps in Lentz can be a reverse face, opposite of the obverse face, of the longitudinal end wherein the entire end portion of the reverse face of the longitudinal end (18) is shown melted and welded with a connecting element (19) as illustrated in Figure 10. 
Applicant also argues that Westbroek shows a laser beam 34 that moves along a joint 10 to melt the weld components 12 and 14 locally, and that such movement of the laser beam allows the material to solidify but does not show allowing the end portion to move towards the connection element. This argument is not deemed persuasive as Westbroek shows melting an overlapped entire portion (38) wherein such melted portion is moved toward the connection member 14a as the portion (38) makes a contact with the connection member as illustrated in Figure 4 which would then be cooled and solidified.   
Thus, as Lentz and Westbroek teach for melting an entire end portion/face that is overlapped with an connecting element, it would have been obvious to modify the primary reference Seeley whose entire end portion of the lead filar that overlaps with a lead end connection element can be alternatively melted and welded as taught by Lentz and Westbroek as stated in the ground of rejection.
Thus, the applicant’s arguments, including all other arguments, are not deemed persuasive for the reasons stated as above.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761